defartment of the treasur pui 5v2 internal_revenue_service wasming tch o f e0her sree jan tax exempt anz government entities divicict uniform issue list se tt e_p rat ' legend taxpayer a hakkar ekkeereee aee ira x rrerekee kueakkekrekkaka kkkavkak heeharakkeeek vraaarerrarearuereareeaekeeek account d err keke kees rerkahaekekaeaer eka rake khekkekkkeeeee amount a sook kkk financial_institution b haaekeeaaerererererererraraeeaeregg financial_institution f krekkakkekakreareaereee tek ke eee eek ke ek ee date rkekkkarekaaerkkakiee date rerkkaererkka eea irie date rarakkaeeraekereeeeeeee date rerkkeeaeeereeteaeeee dear kekkkkekrakere ks this is in response to a request submitted on your behalf by your authorized representative dated as supplemented by additional took dei page of q j y a correspondence submitted on arerearara ates hrekekereakekekeek and ilalalialalelalalalelslalslalaislalsiel in which taxpayer a request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age had an individual_retirement_arrangement ira ira x which was maintained by financial_institution b taxpayer a represents that on date amount a was transferred from ira x to account d which was maintained by financial_institution b account d is a non-ira account taxpayer a has stated that it was his intent to complete a rollover of amount a within the statutorily required 60-day period taxpayer a asserts that his failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial_institution b taxpayer a represents that amount a has not been used for any other purpose taxpayer a has provided documentation that he elected to transfer amount a from ira x with financial_institution b to an ira with financial_institution f taxpayer a has provided documentation that on date he furnished paper work to financial_institution f demonstrating his intent to transfer amount a from ira x to a new ira with financial_institution f and on date financial_institution b issued a letter recognizing taxpayer a’s intent to transfer amount a from ira x to a new ira taxpayer a has provided documentation that both financial_institution b and financial_institution d were aware of his intent to transfer his funds from ira x to a new ira with financial_institution f taxpayer a has provided a letter from financial_institution b dated date reflecting that an administrative error occurred in the transfer based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- krekkkkkkke page of i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed undér sec_408 sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by financial_institution b rrekkeekkee page of therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to iras pursuant to sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact tay law specialist employee_plans technical group at or via fax at s please address all correspondence to se t ep ra t2 sincerely lenz eek ee manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc rekrkrkkerkerekererkkekakk rekkeekekekekaema kaka ak e hakkkkkkkekekerereekekkkee
